DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

Upon further considerations, a revised restriction requirement applies to this application where the claims, as amended on 07/21/2021, contain the following inventions or groups of inventions that are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1  [claims 2-4 and 6-14] drawn to an optical bio-sensing apparatus  having the structure set forth in claim 2, and further comprising the features as recited in claims 3-14. 
           Invention 2 [claims 1, 2, 15, 16] drawn to methods of performing quantitative / real time PCR analysis as recited. 
           Invention 3 [claims 1, 2, 15, 16] drawn to methods of performing melting curve analysis as recited. 
             The only technical feature common for the above listed inventions, is an array of reaction vessels; a cover with an array of holes having longitudinal center axes diverging downward from an upper surface of the cover to a lower surface of the cover; a light source and a fluorescent detector. This technical feature does not contribute novelty over the prior art, since it is known, as evidenced, for example, by Figure 6 of Bickmore et al., US 20060152727, showing an array of wells [‘reaction vessels’] 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Additionally, as advised previously, note that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable invention will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  
	Also, note that claims 1-4 and 6-16 are to be objected to because claims 1 and 2 recite many structural elements presented without proper indentations required to facilitate examination.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798